DETAILED ACTION


This Office Action is in response to the request for continued examination, February 3, 2022.  Primary Examiner acknowledges Claims 1, 4, 6-13, 16-21, 28-30, 33-36, 40, and 41 are pending in this application, with Claims 1, 4, 8, 13, 16-19, 21, 28-30, 35, and 36 having been currently amended, Claims 40 and 41 having been newly added, and Claims 2, 3, 5, 14, 15, 22-27, 31, 32, and 37-39 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 16 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Boyden (2016/0045682).
As to Claim 1, Boyden discloses a spray device (700 - Figure 7 and 1100 - Figure 11), comprising:  a first spray unit (defined by the region within one of 190 retaining at least one reservoir - one of 212/220; “one inhalant reservoir 212 … agent reservoir 220” Para 0060), said first spray unit (defined by the region within one of 190 retaining at least one reservoir) comprising a spray nozzle unit (one of 264; “a controllable valve 264 that may be opened and closed to facilitate at least partial release of contents” Para 0062) in fluid communication with a first reservoir (one of 212/220; “one inhalant reservoir 212 … agent reservoir 220” Para 0060) for holding a quantity of a fluid (one of 214/222; “an ethanol-containing inhalant 214 released from the inhalant reservoir 212 … an agent 222 released from the agent reservoir 220” Para 0060) to be sprayed, wherein said first spray nozzle unit (one of 264) comprises a first spray nozzle body (one of 264) with a first spray wall (defined by the passageway from one of 264 to one of orifice 106 - “one or more ports 106” Para 0061) that is provided with at least one first spray orifice  (one of 106 - “one or more ports 106” Para 0061) extending through a thickness of said first spray wall (defined by the passageway from one of 264 to one of orifice 106), said at least one first spray orifice (one of 106) receiving, during operation, said first fluid (one of inhalant reservoir 212 … agent reservoir 220” Para 0060), said further spray unit (defined by the region within other of 190 retaining at least one reservoir) comprising a further spray nozzle unit (other of 264; “a controllable valve 264 that may be opened and closed to facilitate at least partial release of contents” Para 0062)  in fluid communication with a further reservoir (other of 212/220; “one inhalant reservoir 212 … agent reservoir 220” Para 0060) for holding a quantity of a further fluid (other of 214/222; “an ethanol-containing inhalant 214 released from the inhalant reservoir 212 … an agent 222 released from the agent reservoir 220” Para 0060) to be sprayed, wherein said further spray nozzle unit (other of 264) comprises: a further spray nozzle body (other of 264) with a further spray wall (defined by the passageway from other of 264 to other of orifice 106 - “one or more ports 106” Para 0061) that is provided with at least one further spray orifice (other of 106 - “one or more ports 106” Para 0061) extending through a thickness of said further spray wall (defined by the passageway from other of 264 to other of orifice 106), said at least one further spray orifice (other of 106) receiving, during operation, said further fluid (other of 214/222) under pressure from said further reservoir (other of 212/220) at an inlet side defined by the region of 104 closest to 106 - “flow channel 104 “ Para 0061) and releasing a spray jet of said 
Regarding the limitations to “liquid to be sprayed”, Boyden discloses the “an inhalant reservoir 212 may contain ethanol in numerous physical forms. For example, in some embodiments, an inhalant reservoir 212 may contain liquid ethanol” (Para 0072), “Agents 222 may be included in numerous types of formulations. In some embodiments, a formulation may be a liquid formulation” (Para 0080), and “a reservoir 124 may be configured to contain a liquid formulation” (Para 0081).  Still further, Boyden discloses “a port 106 may be configured to facilitate delivery of one or more aerosolized formulations from a reservoir 124 into a flow channel 104” (Para 0061) and as best seen in Figures 5A, 6A, 7A, 8A, 9A, 10B, 11A, 12A, 13, 14, 15, 16, and 17, a series of droplets identified with the lead line 214 leading to the patient inspiration, wherein 214 is “an ethanol-containing inhalant 214” (Para 0060).  Thus it is clear the application of “liquid formulation” within the reservoir(s) was a known consideration, wherein the dispensing action from the spray orifice (106) results in the “delivery of one or more aerosolized formulations” in an “inhalant” format to the patient. 
Regarding the limitations of the ranges of “reservoir 212”, Boyden discloses “an inhalant reservoir 212 may contain ethanol-containing particles that are between about 0.5 micrometers and about 4 micrometers. In some embodiments, an inhalant reservoir 212 may contain ethanol-containing particles that are between about 1 micrometers and about 4 micrometers. In some embodiments, an inhalant reservoir 212 may contain ethanol-containing particles that are between about 4 micrometers and about 10 micrometers. In some embodiments, an inhalant reservoir 212 may contain ethanol-containing particles that are between about 10 micrometers and about 30 micrometers. Accordingly, an inhalant reservoir 212 may contain ethanol-containing particles that are numerous sizes and combinations of sizes.” (Para 0073, also see Para 0115). Further, Boyden discloses “particles having a diameter less than about one micrometer to deliver the ethanol containing particles to peripheral airways or alveoli of a subject. … particles having a diameter between about one micrometer and about five micrometers to deliver the ethanol containing particles to the large and conducting airways of a subject. … particles having a diameter greater than about five micrometers to deliver the ethanol containing particles to the oropharynx of a subject.” (Para 0156). Finally, Boyden discloses “inhalant reservoir 212 may contain numerous types of ethanol-containing inhalants 214 and numerous types of agents 222.” (Para 0068), wherein “Examples of such agents 222 include, but are not limited to, surfactant lipids, steroids, anti-inflammatory drugs, bronchodilators, leukotriene modifiers, long-acting beta antagonists, 1,3-dimethylxanthine, short-acting beta agonists, [8-methyl-8-(1-methylethyl)-8-azoniabicyclo[3.2.1]oct-3-yl]3-hydroxy-2-ph- enyl-propanoate, antibodies, and the like.” Para 0076). Thus, the concept of reservoir (212) is suitable for a series of predetermined MMAD sizes, including but not limited to “about 0.5 micrometers and about 4 micrometers” and about 1 micrometers and about 4 micrometers” in order to permit the passage of the fluid to “to the large and conducting airways of a subject”. 
Regarding the limitations of the ranges of “reservoir 220”, Boyden discloses similar to reservoir 212, reservoir 220 may also contain agents 222 (“An agent reservoir 220 may contain numerous types of agents 222. Examples of such agents 222 include, but are not limited to, surfactant lipids, steroids, anti-inflammatory drugs, bronchodilators, leukotriene modifiers, long-acting beta antagonists, 1,3-dimethylxanthine, short-acting beta agonists, [8-methyl-8-(1-methylethyl)-8-azoniabicyclo[3.2.1]oct-3-yl]3-hydroxy-2-ph- enyl-propanoate, antibodies, and the like.” Para 0076). Additionally, “agent reservoir 220 may contain nicotine.” (Para 0078) and “agent reservoir 220 may contain one or more flavorants” (Para 0077).  Similar to reservoir 212, the concept of particle size is directly related to the disposition of the sprayed fluid (Para 0156).  As reservoir “220” contains “flavorants” and the essence of flavor is a function of taste receptors of the tongue the disposition of the reservoir to effectuate the use of “flavorant” must require the disposition of the “flavorant” within the “oropharynx of a subject” whereby the particle diameter must be “greater than about five micrometers” (Para 0156).  Thus, the concept of reservoir (220) being suitable for delivery of fluid at the recited range “beyond 5 micron” was considered in order to permit the tasting of the “flavorant” by the user’s tongue. 
In light of the aforementioned rationale, Boyden does explicitly disclose the conceptualization of the reservoirs to have “no overlap” between the ranges of the first reservoir of a first range (one of 212/220) and the further reservoir of a further range (other of 212/220) based upon the desired disposition of the agent particles within the respiratory tract of the subject, wherein the first range may be predetermined to be “about 0.5 micrometers and about 4 micrometers” and “about 1 micrometers and about 4 micrometers” in order to permit the passage of the fluid to “to the large and conducting airways of a subject” and the second range may be predetermined to be “greater than about five micrometers” in order to permit the disposition of the “flavorant” within the “oropharynx of a subject” such that the “flavorant” can be tasted at the user’s tongue.
Regarding the “actuator”, Boyden discloses actuator means (122, “Examples of actuators 122 include, but are not limited to, controllable valves 264, pushrod actuators 260, regulators 266, pneumatic actuators 262, aerosol canister content release mechanisms 268, heaters 270, plunger actuators 274, plungers 276, and the like. In some embodiments, an actuator 122 may be configured as an aerosol canister content release mechanism 268 that includes a pushrod actuator 260 that can depress an aerosol canister to open a controllable valve 264 and release contents of the aerosol canister.” Para 0083) are provided that are manually operable to force said fluid (one of 214/222) and said further fluid (other of 214/222) under pressure to said nozzle unit (one of 264) and said further nozzle unit (other of 264) respectively. Regarding the concept of “manually operable” - Boyden discloses “a wide range of components that may impart mechanical force or motion such as rigid bodies, spring or torsional bodies, hydraulics, electro-magnetically actuated devices, and/or virtually any combination thereof.” (Para 0204).  Further, Boyden discloses “With respect to the appended claims, those skilled in the art will appreciate that recited operations therein may generally be performed in any order. Also, although various operational flows are presented in a sequence(s), it should be understood that the various operations may be performed in other orders than those which are illustrated, or may be performed concurrently. Examples of such simultaneous, reverse, or other variant orderings, unless context dictates otherwise.” (Para 0199 - Emphasis Added). In light of this disclosure of Boyden it is clear that “those skilled in the art will appreciate that recited operations… may be performed concurrently…[for example] simultaneous [delivery operations]”. Finally, Boyden discloses  Boyden discloses “a wide range of components that may impart mechanical force or motion such as rigid bodies, spring or torsional bodies, hydraulics, electro-magnetically actuated devices, and/or virtually any combination thereof.” (Para 0204).  
Thus, in light of the aforementioned rationale, the newly added limitations are inherently met by Boyden.  
As to Claim 4, Boyden discloses the actuator (122) are configured and intended to charge and release a dosed quantity of said fluid in a predetermined amount (via “dose counter 118” Para 0085-0087), wherein the each of the dose counter, actuator, and reservoir form a cooperative interaction of the components of the spray device (Para 0059).  Specifically, Boyden discloses each reservoir (212/220) includes a “dose counter 118” (“dose counter 118 that displays the amount of ethanol-containing inhalant 214 contained within the inhalant reservoir 212. … dose counter 118 that displays the amount of agent 222 contained within the agent reservoir 220.” Para 0067).
As to Claim 16, please see the rejection of Claim 1 which discusses known agents suitable for use in either reservoir (Examples of such agents 222 include, but are not limited to, surfactant lipids, steroids, anti-inflammatory drugs, bronchodilators, leukotriene modifiers, long-acting beta antagonists, 1,3-dimethylxanthine, short-acting beta agonists, [8-methyl-8-(1-nicotine, tetrahydrocannabinol, and the like.” (Para 0166) are suitable for the spray device.  Thus, Boyden discloses the first reservoir (one of 212/220) is at least partially filled with a fluid (one of 214/222), the fluid (one of 214/222) containing nicotine (“nicotine” Para 0166) as an active compound, and wherein the second reservoir (other of 212/220) is at least partially filled with a fluid (other of 214/222), the fluid (other of 214/222) containing a flavoring (“flavorants” Para 0077).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 36, 40, and 41 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Boyden (2016/0045682).
As to Claims 17 and 36, please see the rejection of Claim 1 which discloses relationship between the particle diameter size and the disposition of the sprayed fluid within the respiratory tract (Para 0156) and the known desire utilize “numerous sizes and combinations of sizes.” (Para 0073, also see Para 0115). Explicitly, Boyden discloses “particles having a diameter less than about one micrometer to deliver the ethanol containing particles to peripheral airways or alveoli of a subject … particles having a diameter between about one micrometer and about five micrometers to deliver the ethanol containing particles to the large and conducting airways of a subject …  particles having a diameter greater than about five micrometers to deliver the ethanol containing particles to the oropharynx of a subject.” (Para 0156).  Still Further, as addressed in the rejection of Claim 1, Primary Examiner notes, Boyden does explicitly disclose the conceptualization of the reservoirs to have “no overlap” between the ranges of the first reservoir of a first range (one of 212/220) and the further reservoir of a further range (other of 212/220) based upon the desired disposition of the agent particles within the respiratory tract of the subject, wherein the first range may be predetermined to be “about 0.5 micrometers and about 4 micrometers” and “about 1 micrometers and about 4 micrometers” in order to permit the passage of the fluid to “to the large and conducting airways of a subject” and the second range may be predetermined to be “greater than about five micrometers” in order to permit the disposition of the “flavorant” within the “oropharynx of a subject” such that the “flavorant” can be tasted at the user’s tongue.  
Yet, Boyden does not expressly disclose the configuration wherein “wherein said first range is a range between 1.5 micron and 2.5 micron and wherein said further range is a range beyond 3 micron” (Claim 17) and “wherein said first range is a range between 1.5 micron and 2.5 micron and wherein said further range is a range between 3 micron and 4 micron” (Claim 36).
In light of the relationship between the size of the microns and the disposition of the sprayed medicament throughout the respiratory tract (Boyden Para 0156), it would have been 
As to Claim 18, please see the rejection of Claim 1 which discusses known agents suitable for use in either reservoir (Examples of such agents 222 include, but are not limited to, surfactant lipids, steroids, anti-inflammatory drugs, bronchodilators, leukotriene modifiers, long-acting beta antagonists, 1,3-dimethylxanthine, short-acting beta agonists, [8-methyl-8-(1-methylethyl)-8-azoniabicyclo[3.2.1]oct-3-yl]3-hydroxy-2-ph- enyl-propanoate, antibodies, and the like.” Para 0076).  Boyden discloses the first reservoir (one of 212/220) is at least partially filled with a fluid (one of 214/222), the fluid (one of 214/222) containing a corticosteroid (“steroids” Para 0076) as an active compound, and wherein the second reservoir (other of bronchodilators” Para 0076).
As to Claims 40 and 41, please see the rejection of Claim 1 which discloses relationship between the particle diameter size and the disposition of the sprayed fluid within the respiratory tract (Para 0156) and the known desire utilize “numerous sizes and combinations of sizes.” (Para 0073, also see Para 0115). Explicitly, Boyden discloses “particles having a diameter less than about one micrometer to deliver the ethanol containing particles to peripheral airways or alveoli of a subject … particles having a diameter between about one micrometer and about five micrometers to deliver the ethanol containing particles to the large and conducting airways of a subject …  particles having a diameter greater than about five micrometers to deliver the ethanol containing particles to the oropharynx of a subject.” (Para 0156).  Still Further, as addressed in the rejection of Claim 1, Primary Examiner notes, Boyden does explicitly disclose the conceptualization of the reservoirs to have “no overlap” between the ranges of the first reservoir of a first range (one of 212/220) and the further reservoir of a further range (other of 212/220) based upon the desired disposition of the agent particles within the respiratory tract of the subject, wherein the first range may be predetermined to be “about 0.5 micrometers and about 4 micrometers” and “about 1 micrometers and about 4 micrometers” in order to permit the passage of the fluid to “to the large and conducting airways of a subject” and the second range may be predetermined to be “greater than about five micrometers” in order to permit the disposition of the “flavorant” within the “oropharynx of a subject” such that the “flavorant” can be tasted at the user’s tongue.  
does not expressly disclose the configuration “wherein said first predetermined range is a range between 2 micron and 5 micron and wherein said further predetermined range is a range beyond 5 micron” (Claim 40) and “wherein said first predetermined range is a range between 2 micron and 5 micron and wherein said further predetermined range is a range between 5 micron and 10 micron” (Claim 41). 
In light of the relationship between the size of the microns and the disposition of the sprayed medicament throughout the respiratory tract (Boyden Para 0156), it would have been obvious to one having ordinary skill in the art to select the recited ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art. Moreover, Applicant has not asserted the specific diameter provides a particular advantage, solves a stated problem, or serves a purpose different from that of determining the respiratory tract distribution of the inhaled particles; thus, the use of the specific diameter lacks criticality in its design.  Consequently, one of ordinary sill in the art would have expected Applicant’s invention to perform equally well with the modified Boyden as the construction would yield the predictable results of determining the respiratory tract distribution of the inhaled particles, as the selection of these diameter ranges would be obvious to try from a finite number of predictable results to produce the desired disposition of the inhaled particles within the respiratory tract.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the diameter ranges a known result effective variable as taught by Boyden for the purpose of determining the respiratory tract distribution of the inhaled particles.

Claims 6-8 and 28-30 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Boyden (2016/0045682) in view of Weinstein et al. (5,437,267).
As to Claims 6 and 7, please see the rejection of Claim 1 wherein Boyden discloses the first spray unit (defined by the region within one of 190 retaining at least one reservoir - one of 212/220) and the second spray unit (defined by the region within other of 190 retaining at least one reservoir - other of 212/220) including the concept of a cartridge (reservoir 212/220) for retaining fluid (214/222) for spraying from the spray device; yet does not expressly disclose the cartridge of the spray units “are both removably accommodated” (Claim 6) and “removably fitted” (Claim 7).  
Although the concept of removable cartridges in spray devices is well known and routine in order to permit the usage of the spray device with the same or different formulations upon exhaustion of the dosage within the canister, Boyden fails to explicitly discuss this concept.  Nevertheless, this concept is well known and routine as taught by Weinstein. 
Weinstein teaches a spray device (Figures 1A-7) having the ability to accept multiple cartridges to be dispensed, whereby spray devices “may be of a limited use, disposable type in which the canisters are not removable, or may be of an unlimited use type in which the canisters can be removed and replaced with the same or different medications.” (Column 2, Lines 50-55). Therefore, it would have been obvious to one having ordinary skill in the art to modify the spray device of Boyden to accept the removable fitment of the spray units which include the canister (reservoir), as taught by Weinstein in order to permit the “unlimited use …[of canisters to be] removed and replaced with the same or different medications.”
actuator 122 may be configured to facilitate at least partial release of one or more ethanol-containing inhalants 214 from one or more inhalant reservoirs 212. In some embodiments, an actuator 122 may be configured to facilitate at least partial release of one or more agents 222 from one or more agent reservoirs 220.” (Para 0082).
As to Claim 28, please see the rejection of Claims 1, 6, and 7, wherein Claim 1 discloses the features of spraying device including the limitations of “range having no overlap” (Claim 1); and wherein Claims 6 and 7 disclose the cartridge of the spray units “are both removably accommodated” (Claim 6) and “removably fitted” (Claim 7).  Thus, it appears the modified Boyden as presented meets the limitations of Claim 28 as claimed. 
As to Claim 29, please see the rejection of Claim 1, wherein Claim 1 discloses the desired ranges of “said first predetermined range” and “said further predetermined range” having the explicit features as recited “wherein said first range and said further range have no overlap, wherein said first range is a range between 2 micron and 5 micron, and wherein said further range is a range beyond 5 micron” (Claim 1).  Explicitly, as addressed in the rejection of Claim 1, Primary Examiner notes, Boyden does explicitly disclose the conceptualization of the reservoirs to have “no overlap” between the ranges of the first reservoir of a first range (one of 212/220) and the further reservoir of a further range (other of 212/220) based upon the desired disposition of the agent particles within the respiratory tract of the subject, wherein the first about 0.5 micrometers and about 4 micrometers” and “about 1 micrometers and about 4 micrometers” in order to permit the passage of the fluid to “to the large and conducting airways of a subject” and the second range may be predetermined to be “greater than about five micrometers” in order to permit the disposition of the “flavorant” within the “oropharynx of a subject” such that the “flavorant” can be tasted at the user’s tongue.  Thus, the claimed relationship wherein said first range is a range between 2 micron and 5 micron, and wherein said further range is a range beyond 5 micron” is met by Boyden. 
As to Claim 30, please see the rejection of Claim 16, wherein the modified Boyden specifically Boyden discloses additional compositions of agents “Examples of such agents 222 include, but are not limited to, pharmaceutical agents, caffeine, nicotine, tetrahydrocannabinol, and the like.” (Para 0166) are suitable for the spray device.  Thus, Boyden discloses the first reservoir (one of 212/220) is at least partially filled with a fluid (one of 214/222), the fluid (one of 214/222) containing nicotine (“nicotine” Para 0166) as an active compound, and wherein the second reservoir (other of 212/220) is at least partially filled with a fluid (other of 214/222), the fluid (other of 214/222) containing a flavoring (“flavorants” Para 0077).  

Claims 9-13 and 33-35 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Boyden (2016/0045682) in view of Hausmann et al. (2013/0199521).
As to Claims 9-13, please see the rejection of Claim 1 wherein Boyden discloses the first spray nozzle body (one of 264) and said further spray nozzle body (other of 264); yet does not 
Hausmann teaches a spray device in the form of a nebulizer suitable for  “produc[ing] inhalable aerosols [wherein] most nebuliser designs require very small nozzle structures which are often produced by so-called microsystem technologies such as lithographic manufacturing methods from semiconductor production or spark erosion or laser drilling techniques.” (Para 0044). Hausmann teaches the  “nozzle or the microstructured component (12), which comprises both the nozzle openings (12e) and also a very fine filter (12f), is made up of a microstructured plate (12a), preferably of silicon, and a plate (12b), preferably made of glass, that covers the structures.” (Para 0048, also see “The microstructured component (12) forming the nozzle is a glass/silicon composite” Para 0060). Hausmann teaches the resultant effect of this nozzle body configuration is an improved discharge (Summary) which is not prone to obstructions (Para 0003) like prior art devices.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the spray device of Boyden to include the use of a nozzle constructed from a semiconducting manufacturing practice including the use of silicon as taught by Hausmann, for the purpose of imparting improved discharge of the spray from the spray device. 
As to Claim 33, please see the rejection of Claim 11, wherein Hausmann teaches the  “nozzle or the microstructured component (12), which comprises both the nozzle openings (12e) and also a very fine filter (12f), is made up of a microstructured plate (12a), preferably of silicon…” (Para 0048).  Thus, the modified Hausmann meets the claimed construction including the newly added limitations of a “mono-crystalline silicon body” as a portion of the nozzle is made “preferably of silicon”.  
As to Claim 34, please see the rejection of Claim 12, wherein Hausmann teaches a spray device in the form of a nebulizer suitable for “produc[ing] inhalable aerosols [wherein] most nebuliser designs require very small nozzle structures which are often produced by so-called microsystem technologies such as lithographic manufacturing methods from semiconductor production or spark erosion or laser drilling techniques.” (Para 0044). Hausmann teaches the  “nozzle or the microstructured component (12), which comprises both the nozzle openings (12e) and also a very fine filter (12f), is made up of a microstructured plate (12a), preferably of silicon” (Para 0048).  Thus, the modified Hausmann meets the claimed construction including the newly added limitations of a “layer of material…of silicon” as a portion of the spray wall is made “preferably of silicon”.  
As to Claim 35, please see the rejection of Claim 13, wherein Hausmann teaches a spray device in the form of a nebulizer suitable for “produc[ing] inhalable aerosols [wherein] most nebuliser designs require very small nozzle structures which are often produced by so-called microsystem technologies such as lithographic manufacturing methods from semiconductor production or spark erosion or laser drilling techniques.” (Para 0044).  Thus, the modified Hausmann meets the newly added limitations of “photo lithographically etching or a micro-machining technique.”.

Claims 19-21 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Boyden (2016/0045682) in view of King (2006/0118107).
As to Claims 19-21, please see the rejection of Claim 1 wherein Boyden discloses a first spray orifice (one of 106 - “one or more ports 106” Para 0061) whereby the orifice is suitable for producing sprayed aerosol fluid at various diameter sizes (Para 0073, also see Para 0115) based on the desired disposition of the sprayed fluid within the respiratory tract (Para 0156).  Boyden discloses the concept of reservoir (212) being suitable for delivery of fluid between the recited “2 micron [to] 5 micron” limitation was considered in order to permit the passage of the fluid to “to the large and conducting airways of a subject”. (Para 0156); thus, the average cross section of the orifice must be suitable for dispensing diameters between the claimed diameter range. Yet, Boyden does not expressly disclose the use of multiple orifices (Claim 19), “cross section” dimension deviations (Claim 19), “substantially circular cross section” (Claim 20), and the “length” of the orifices” (Claim 21).
King teaches a spray device for treating respiratory conditions (Para 0064) having a “tubular nozzle [having] cross-sections selected from a wide range of choices such as, without limitation, circular, oval, square, rectangular polygonal, and the like” (Para 0045) suitable for the delivery of spray medicaments (Title), wherein the nozzles may be constructed utilizing “an outlet of a single tubular nozzle splitting into multiple outlets.” (Para 0065).  King teaches the dimensions of the nozzle include “a defined length and a longitudinal axis that is curvilinear through the defined length of the tubular nozzle” (Abstract and Para 0015) in order to provide “fluid flow throughout the tubular nozzle [which] is unobstructed.” (Para 0033).  Further King teaches various dimensions (including length) may be considered (Para 0044) provided the 
In light of the teachings of King, it would have been obvious to one having ordinary skill in the art to modify the geometry of the at least one first spray orifice include the diameter, cross section, and length in order to effectuate the desired disposition and composition of the sprayed fluid/medicine provided to the respiratory tract of the subject, since it has been held where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted the specific construction of the nozzles provides a particular advantage, solves a stated problem or serves a purpose different from that of controlling the desired disposition and composition of the sprayed fluid/medicine provided to the respiratory tract of the subject; thus, the use of the specific dimensions lacks criticality in its design. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified Boyden as the variations in the dimensions of the at least one first spray orifice yield the predictable results of controlling desired disposition and composition of the sprayed fluid/medicine provided to the respiratory tract of the subject, as taught by King.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the dimensions of the at least one first spray orifice of Boyden according to King, a known result effective variable suitable for controlling desired disposition and composition of the sprayed fluid/medicine provided to the respiratory tract of the subject.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot.  Applicant stated in Page 9 of the Remarks, filed on February 3, 2022, “the difference to Boyden is not simply in the existence of droplets of different sizes, but also spray orifices which convert a liquid into a spray, and in particular the sizing of said orifices in order to actually generate particles with such dimensions in the device, nor that the valves (264) are specifically designed to release a certain size.”
Although Primary Examiner appreciates Applicant’s amendments expressly focusing on the concept of “liquid to be sprayed” in relation to both the first and further spray units, these limitations do not appear to make a contribution over the prior art made of record. 
Regarding the limitations to “liquid to be sprayed”, Boyden discloses the “an inhalant reservoir 212 may contain ethanol in numerous physical forms. For example, in some embodiments, an inhalant reservoir 212 may contain liquid ethanol” (Para 0072), “Agents 222 may be included in numerous types of formulations. In some embodiments, a formulation may be a liquid formulation” (Para 0080), and “a reservoir 124 may be configured to contain a liquid formulation” (Para 0081).  Still further, Boyden discloses “a port 106 may be configured to facilitate delivery of one or more aerosolized formulations from a reservoir 124 into a flow channel 104” (Para 0061) and as best seen in Figures 5A, 6A, 7A, 8A, 9A, 10B, 11A, 12A, 13, 14, 15, 16, and 17, a series of droplets identified with the lead line 214 leading to the patient inspiration, wherein 214 is “an ethanol-containing inhalant 214” (Para 0060).  Thus it is clear the application of “liquid formulation” within the reservoir(s) was a known consideration, wherein the dispensing action from the spray orifice (106) results in the “delivery of one or more aerosolized formulations” in an “inhalant” format to the patient. 
Continuing, Primary Examiner notes, Applicant has not expressly recited the features of the “spray orifices which convert a liquid into a spray, and in particular the sizing of said orifices in order to actually generate particles with such dimensions in the device”.  Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, if Applicant intends to focus on the type of spray orifice provided to convert liquid into a spray and further to meet the claimed dimensions a more explicit recitation will be needed as it appears Boyden meets the so claimed invention as liquid formulation” within the reservoir(s) is experiences a dispensing action from the spray orifice (106) results in the “delivery of one or more aerosolized formulations” in an “inhalant” format to the patient. 
Therefore, this non-final rejection of the claims has been MAINTAINED. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785